          Case 8:21-cr-00137-JLS Document 1 Filed 07/30/21 Page 1 of 5 Page ID #:1



1
                                                                        7/30/2021
2
                                                                           DTA
3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   No. 8:21-cr-00137-JFW

12                Plaintiff,                     I N F O R M A T I O N

13                      v.                       [18 U.S.C. § 371: Conspiracy;
                                                 18 U.S.C. § 220(a)(1): Illegal
14   KYLE REED,                                  Remunerations for Referrals to
                                                 Clinical Treatment Facilities]
15                Defendant.

16

17

18           The Acting United States Attorney charges:
19                                         COUNT ONE
20                                    [18 U.S.C. § 371]
21   A.      INTRODUCTORY ALLEGATIONS
22           At times relevant to this Information:
23           1.    Defendant KYLE REED controlled the business entity
24   Solutions of Sobriety LLC.         Defendant REED also controlled multiple
25   bank accounts (collectively, “the Accounts”), including a Citibank
26   account ending in numbers 8587 and held under the name Solutions of
27   Sobriety LLC (“Citi 8587”).         Defendant REED referred patients to
28   addiction treatment facilities in Orange County, California, in
          Case 8:21-cr-00137-JLS Document 1 Filed 07/30/21 Page 2 of 5 Page ID #:2



1    exchange for kickback payments via checks that defendant REED

2    deposited into the Accounts or via wire transfers.

3            2.    A co-conspirator (“Owner 1”) controlled two substance abuse

4    treatment facilities in Orange County, California (“Facility A” and

5    “Facility B”).

6            3.    A co-conspirator (“Owner 2”) operated and controlled two

7    other substance abuse treatment facilities in Orange County,

8    California (“Facility C” and “Facility D”).

9            4.    A co-conspirator (“Broker 1”) was a body broker and

10   brokered patients to Facility A, B, C, and D (collectively,               “the

11   Facilities”).

12           5.    The Facilities were “clinical treatment facilities,” as

13   defined in Title 18, United States Code, Section 220(e)(2), and were

14   regulated under state and federal law.

15           6.    The Facilities serviced patient populations that received

16   health care benefits through, among other entities, Anthem Blue Cross

17   Blue Shield, Aetna Life Insurance Company, Cigna Health and Life

18   Insurance Company, Cigna Behavioral Health Inc., and

19   United Health Group (the “insurance companies”).             The insurance

20   companies were “health care benefit programs,” as defined in Title

21   18, United States Code, Section 24(b), and Title 18, United States

22   Code, Section 220(e)(3).

23   B.      OBJECTS OF THE CONSPIRACY

24           7.    Beginning no later than in or around October 2018, and

25   continuing to at least in or around September 2020, in Orange County,

26   within the Central District of California, and elsewhere, defendant

27   REED knowingly conspired with Owner 1, Owner 2, Broker 1, and others

28

                                                2
          Case 8:21-cr-00137-JLS Document 1 Filed 07/30/21 Page 3 of 5 Page ID #:3



1    known and unknown to the Acting United States Attorney, to commit the

2    following offenses against the United States:

3                  a.    Soliciting and Receiving Illegal Remunerations for

4    Referrals to Clinical Treatment Facilities, in violation of Title 18,

5    United States Code, Section 220(a)(1); and

6                  b.    Offering and Paying Illegal Remunerations for

7    Referrals to Clinical Treatment Facilities, in violation of Title 18,

8    United States Code, Section 220(a)(2).

9    C.      MANNER AND MEANS OF THE CONSPIRACY

10           8.    The objects of the conspiracy were to be accomplished, in

11   substance, as follows:

12                 a.    Defendant REED would receive kickbacks from Owner 1 as

13   compensation for referring patients or patronage to Facilities A and

14   B.     Defendant REED would also receive kickbacks from Owner 1 through

15   Broker 1, who sometimes passed on kickbacks from Owner 1 to defendant

16   REED.

17                 b.    Defendant REED would receive kickbacks from Owner 2 as

18   compensation for referring patients or patronage to Facilities C and
19   D.     Defendant REED would also receive kickbacks from Owner 2 through

20   Broker 1, who sometimes passed on kickbacks from Owner 2 to defendant

21   REED.

22                 c.    Facilities A, B, C, and D would bill and subsequently

23   be reimbursed by the insurance companies for substance abuse

24   addiction treatment purportedly given to patients referred to the

25   respective facility by defendant REED.

26                 d.    Defendant REED received not less than $604,474 in

27   kickback payments for patients referred to addiction treatment

28   facilities during the conspiracy period.

                                                3
          Case 8:21-cr-00137-JLS Document 1 Filed 07/30/21 Page 4 of 5 Page ID #:4



1    D.      OVERT ACTS

2            9.    In furtherance of the conspiracy and to accomplish the

3    objects of the conspiracy, defendant REED, Owner 1, Owner 2, Broker

4    1, and others known and unknown to the Acting United States Attorney,

5    committed various overt acts in Orange County, within the Central

6    District of California, and elsewhere, including, but not limited to,

7    the following:

8            Overt Act No. 1:        On or about April 7, 2020, defendant REED

9    received an $8,000 kickback payment from Broker 1 as payment from

10   Owner 2 on behalf of Facility A.

11           Overt Act No. 2:        On or about April 10, 2020, defendant REED

12   received a $25,000 kickback payment from Owner 1 on behalf of

13   Facility B.

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                4
       Case 8:21-cr-00137-JLS Document 1 Filed 07/30/21 Page 5 of 5 Page ID #:5



1                                       COUNT TWO

2                              [18 U.S.C. § 220(a)(1)]

3         10.   The Acting United States Attorney realleges paragraphs 1

4    through 6 and 8 of this Information here.

5         11.   On or about April 10, 2020, in Orange County, within the

6    Central District of California, and elsewhere, defendant KYLE REED

7    knowingly and willfully solicited and received remuneration, namely,

8    $25,000 from Facility B in the form of an electronic transfer from

9    Facility B’s Wells Fargo account ending in 0848, directly and

10   indirectly, overtly and covertly, in cash and in kind, in return for

11   referring a patient and patronage to a clinical treatment facility,

12   with respect to services covered by a health care benefit program, in

13   and affecting interstate commerce.

14                                               TRACY L. WILKISON
                                                 Acting United States Attorney
15

16

17                                               SCOTT M. GARRINGER
                                                 Assistant United States Attorney
18                                               Chief, Criminal Division
19                                               BENJAMIN R. BARRON
                                                 Assistant United States Attorney
20                                               Chief, Santa Ana Branch Office
21                                               JOSEPH BEEMSTERBOER
                                                 Acting Chief, Fraud Section
22                                               U.S. Department of Justice
23                                               NIALL M. O’DONNELL
                                                 Assistant Chief, Fraud Section
24                                               U.S. Department of Justice
25                                               JUSTIN P. GIVENS
                                                 Trial Attorney, Fraud Section
26                                               U.S. Department of Justice
27

28

                                             5
